Citation Nr: 1755651	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-04 803	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychosis, depression, and schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction has since been transferred to the RO in Providence, Rhode Island.

In May 2015, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board remanded this claim for additional development in July 2015 and June 2017.


FINDING OF FACT

The Veteran is not shown to have an acquired psychiatric disorder, to include PTSD, that is related to his period of active service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by January 2007, July 2011 and March 2012 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements from the Veteran and others have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4).  The Veteran was provided VA examinations and medical opinion in conjunction with the service connection claim on appeal in July 2012 and September 2015, and August 2012 to clarify the nature and etiology of his psychiatric disorder.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the August 2012 and September 2015 VA medical examination and medical opinion obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's claim was previously before the Board in July 2015 and June 2017 and remanded for additional evidentiary development, to include obtaining additional VA treatment records, and SSA records.  Based on a comprehensive review of the record, the Board finds substantial compliance with the September 2017 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


Legal Criterial-Acquired Psychiatric Disorder

In written statements and hearing testimony, the Veteran asserted that he has suffered from a psychiatric disorder since service due to stressful events incurred during active duty.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2017).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304 (f).  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD must be in accordance with the DSM-5. 38 C.F.R. § 4.125 (2017).

There are special considerations for PTSD claims predicated on a personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5); Patton v. West, 12 Vet. App. 272, 280 (1999); see also Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011) (holding in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. § 3.304 (f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.)

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has alleged that he was sexually assaulted while in service.  Service treatment records (STRs) dated in May 1981 indicates that the Veteran reported he engaged in consensual homosexual affair with another person.  In addition, the Veteran's STRs shows he was treated for alcohol abuse and social sexual adjustment difficulties and suicidal feelings.  The Veteran's service medical records are silent for any treatment, diagnosis or complaints for an acquired psychiatric disorder, to include psychosis and schizophrenia.

A July 2002 VA treatment report shows that the Veteran probably meets the criteria for schizophrenia, paranoid type.  The physician noted that the Veteran's psychosis may have been induced by prior PSA.  He was diagnosed with substance -induced psychosis, schizophrenia.

VA treatment reports from Providence VA Medical Center (VAMC), from June 2002 to January 2005 show a history of schizophrenia substance dependence.  The Veteran was noted to be in remission from nicotine dependence.  He reported hearing his name being called.  He reported experiencing transient paranoia which at times impairs his ability to drive.  The Veteran reported that his symptoms are manageable with medication.  The Veteran was diagnosed with schizophrenia.  His GAF score was 60.  Mental status examination showed the Veteran was neatly and appropriately dressed, fully oriented to time, place, and person.  His mood was appropriate, and memory was intact.

A private treatment report from Dr. J.S., dated in June 2011, indicates that the Veteran reported he is confused and unsaved while driving.  The Veteran primary physician noted that the Veteran had disorderly thinking, but is oriented 3 times.
At a June 2011 private consult at the Butler Hospital, the Veteran reported feeling depressed and anxiety, which had interfered with his daily functioning.  He reported seeing a black man standing in his apartment.  The Veteran's treating physician indicated that the Veteran's symptoms and history were most consistent with bipolar disorder mixed episode with psychotic features.  It was further noted that he had not had any thoughts of passive suicidal ideation for multiple days at the time of his discharge.  Collateral information obtained from a friend the day before discharge indicated that the Veteran was much better and much less anxious/restless than before admission.

VA treatment record from Cincinnati VAMC, received in June 2012, shows the Veteran was diagnosed with schizoaffective disorder.  He reported taking a class.  The Veteran reported that his activities included fishing, swimming, hunting, and a lot of walking.  He reported that his first alcoholic drink was when he was in the 2nd grade.

Treatment records from Providence VAMC dated from August 2015 to June 2017, indicate the Veteran reported spending time reading and listening to the radio.  The Veteran also reported that he threw out his cell phone because of the cost.  He reported being anxious around a lot of people, but denied fears of being harmed.  The Veteran's physician confirmed the previous schizophrenia diagnosis, but noted that the Veteran's thoughts might actually be better described as being severe borderline personality (impulsive self-destructive behavior, impulsive substance use, sexual orientation issues, borderline psychotic symptoms).  The Veteran's physician also noted that the Veteran was able to maintain regular employment for 16 years following discharged from the military.  Lastly, the Veteran reported that he is "bored and tired of not doing anything," he stated that his mood is good, but was anxious to do something.

The Board finds that service connection for an acquired psychiatric disorder, to include, PTSD, psychosis, depression, and schizophrenia, is not warranted.  In this case, there is no factual basis in the record that the claimed acquired psychiatric disorder was incurred during service, or manifested within a year thereafter, or for years after his discharge from service in 1982.  Furthermore, evidence of record reflects that psychosis was not shown to manifest to a compensable degree within one year of service discharge.

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between any present psychiatric disorder and the Veteran's active military service.

In a July 2012 VA PTSD examination report, the examiner noted that the Veteran did not does not endorse symptoms that supported a PTSD diagnosis.  The examiner listed Axis I diagnoses of psychotic disorder NOS.  After reviewing the file and examining the Veteran, the examiner opined that evidence of record strongly indicates that the Veteran has a long history of mental health and substance abuse treatment on both an inpatient and outpatient basis.  The examiner further opined that the Veteran does not meet the full criteria for PTSD.  GAF was 45.  In the cited rationale, the examiner opined that the Veteran's overall mental health functioning as indicated by the global assessment of functioning rating falls in the range of severe symptomatology.  The examiner concluded that it is less likely than not that the exposure of the Veteran to the identified stressor event is directly related to the Veteran s current psychiatric symptoms and his diagnosed psychotic disorder.

In an August 2012 medical opinion, the VA examiner who conducted the July 2012 examination opined that the Veteran's diagnosis of psychotic disorder NOS is more likely related to his abusive childhood including being sexually molested and his family history of schizophrenia and bipolar disorder.  The examiner indicated that the Veteran did not meet the criteria for PTSD; however he does meet the criteria for psychotic disorder.  The examiner opined that it is less likely than not that the Veteran's exposure to the claimed homosexual activity is related to his current psychiatric symptoms and the diagnosed psychiatric disorder.  The examiner further noted that although the Veteran identified homosexual encounters as stressful events while in the military he did not indicate any sexual trauma associated with the incidents.

In a September 2015 VA examination report, the Veteran indicated that he has a history of auditory hallucination and visual hallucination that have been controlled by medication, and reported that he had not experienced hallucination in many years.  The examiner considered the Veteran to be a poor historian, and had difficulty remembering dates and timelines.  He reported that he had beliefs that others would consider bizarre.  It was reported that the Veteran had a long history of psychotic symptoms with a primary diagnosis of psychosis NOS schizophrenia dating back to 1999.  According to the VA examiner, the Veteran's records indicate alcohol use disorder; his verbal and medical report show he stopped drinking in 2006.

After examining the Veteran and reviewing the comprehensive medical records, the examiner diagnosed the Veteran with unspecified schizophrenia spectrum and other psychotic disorder.  On examination the Veteran denied any current or recent mood symptoms, including depressed mood, anhedonia, and loss of energy, impaired concentration, insomnia, worthlessness, or suicidal ideation.  The examiner concluded that the Veteran does not endorsed the criteria for any depressive disorder, and noted, according to his medical records, the Veteran had not reported significant mood symptoms in many years.

The examiner further noted that the Veteran's psychotic disorder causes severe impairment in social and occupational functioning; he currently requires a fiduciary to manage his funds.  The examiner noted that the Veteran's service treatment records indicate that while in the service he struggled with severe alcohol abuse in addition to at least one episode of depression that involved suicidal ideation and a possible suicide attempt.  In addition, the Veteran reported and his medical records indicate that while in the service he was struggling with issues related to his sexuality and related sexual encounters with other men.

The VA examiner referenced a treatment report from Dr. A. M, dated in June 2011, wherein Dr. A.M. indicates that the Veteran first suicide attempt took place prior to joining the military.  The 2015 examiner opined that the symptoms experienced in the military are not consistent with his current diagnosis of unspecified schizophrenia spectrum and other psychotic disorder.  The examiner further noted that the Veteran's records show depression symptoms have not been an issue for him for many years; he has been continuously treated for a psychotic disorder throughout his time at the Providence, VAMC, and has never been assigned a mood disorder diagnosis.  The examiner further opined that the current disorder is likely a separate and discrete disorder that is not related to the Veteran's documented depression during his time in service, essentially concluding, that there is no documented evidence that he was experiencing similar symptoms of psychosis (which include hallucinations, delusions, disorganized thinking and speech) during his time in the military.  The examiner concluded that it is more likely than not that the current symptoms developed after the Veteran's separation from the service.  Additionally, the examiner opined that the Veteran's current diagnosis of unspecified schizophrenia spectrum and other psychotic disorder is less likely as not caused by or the result of his military service.

Initially, the Board notes that the record does not provide a basis for establishing service connection for PTSD.  The Board is cognizant of the various psychiatric diagnoses of record, and notes that VA and SSA treatment records include diagnoses of PTSD.  However, the July 2012, August 2012, and September 2015 VA psychiatric examiners repeatedly concluded that the Veteran's psychiatric disorder is not related to his military service.

The Board acknowledges that throughout the appeal period the Veteran has asserted that his unspecified depressive disorder is the result of an isolated traumatic event that occurred while the Veteran was on active duty.  While lay persons are competent to provide evidence on some medical issues, the specific etiology of the Veteran's unspecified depressive disorder falls outside the knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.

Determining the etiology of an acquired psychiatric disorder requires medical inquiry into internal biological and neurological processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.

The September 2015 VA examiner's opinions are more probative than the other evidence of record.  The opinions were based on full consideration of all evidence of record, and the examiner provided an extensive rationale.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's acquired psychiatric disorder.  See 38 C.F.R. § 3.303 (d).  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, psychosis, depression, and schizophrenia is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


